966 F.2d 1443
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty Jean MURPHY, Plaintiff-Appellant,v.Preston OLDHAM, Sheriff, Defendant-Appellee.
No. 92-6439.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 17, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Frank W. Bullock, Jr., District Judge.  (CA-90-604-6)
Betty Jean Murphy, Appellant Pro Se.
Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Betty Jean Murphy appeals from the district court's order granting summary judgment to Defendant, and dismissing Murphy's civil rights action.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Murphy v. Oldham, No. CA-90-604-6 (M.D.N.C. Mar. 20, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED